Citation Nr: 1448366	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-43 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, but jurisdiction is now with the St. Louis VA RO. The rating decision denied service connection for anxiety/manic depression/paranoid schizophrenia.

In June 2014, the Veteran was afforded a videoconference hearing at the RO in St. Louis before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the Veteran's claims folder.

The Board recognizes that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Because the medical evidence of record documents a diagnosis of a type of depression, the Board has broadly characterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include depression.

In July 2013, a rating decision awarded service connection for tinnitus with an evaluation of 10 percent, but denied service connection for bilateral hearing loss.  See July 2013 rating decision.  In June 2014, the Veteran filed a notice of disagreement as to the assigned disability rating percentage for the tinnitus and for the denial of the hearing loss claim.  The RO has not yet had the opportunity to issue a statement of the case (SOC) pertaining to those issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that, where a notice of disagreement (NOD) is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current psychiatric condition, which is characterized by anxiety, manic depression, and paranoid schizophrenia, arises from in-service events.  For the reasons below, the Board finds that the issue of entitlement to service connection for acquired psychic disorder to include depression must be remanded for additional evidentiary development.

Reasons for remand

The United States Court of Appeals for Veterans Claims (the Court) has held that, in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability,  (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) the medical evidence on file is insufficient for the VA to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has received treatment for depression.  See, e.g., August 2005 VA treatment record.  Furthermore, following a comprehensive mental status examination, the Veteran was diagnosed in 2009 with "major depressive disorder" and "mood disorder due to chronic pain." See January 2009 statement of Dr. K. C.  Later, in 2010, he was characterized as having "major affective disorder" (see February 2010 statement of Dr. W. R.) and diagnosed with "major depressive disorder, recurrent" (see January 2010 statement of Dr. R. B.).  In light of these diagnoses, the Board finds that the Veteran has a current disability.   

As to the issue of an in-service event, the Board notes that none of the Veteran's available service treatment records indicates in-service depression or an in-service event relating to a psychiatric disorder.  The Veteran's statements regarding the psychiatric symptoms he experienced in service, while largely lacking in detail, are credible.  The Veteran testified that, during service in Germany, his military occupational specialty as an academy instructor was strenuous.  Further, upon his return to the United States from Germany, he claims to have encountered a "hostile environment," problems with his superiors, favoritism, and harassment by sergeants who were "enforcing their own rules."  He further stated that his Army personnel records (201 file) contain details as to this behavior and the resulting decline in his motivation, mood, and performance. See June 2014 hearing transcript, pps. 6-9, 22.  Without more specific evidence in the record, the Board cannot determine what, in fact, were the events in 1983 that the Veteran believes to have been the cause of his current diagnosed depression.  

In the present case, there is record evidence of a current disability and credible testimony as to an in-service event.  In order to further define the nature of the in-service event, the Board will request the Veteran's Army service personnel records.  Further, in order to evaluate the possibility of a nexus between the Veteran's current disorder and an in-service event, the Board will order a psychiatric examination of the Veteran and medical opinion as to the cause of the Veteran's depression.  The examiner should determine whether there is a nexus between the personnel issues described by the Veteran in his hearing testimony and the Veteran's diagnosed psychiatric condition.

The Veteran states that he has received treatment over a period of years at several VA medical locations.  Where documents proffered by an appellant are within the VA's control and could reasonably be expected to be a part of the record, the VA should include those documents in the record.  Further, if such material could be determinative of the claim and was not considered by the Board, a remand for readjudication is in order.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly the Board will order that all VA health records of the Veteran be associated with his claims folder.  

As was described in the Introduction above, the RO awarded service connection for tinnitus with an evaluation of 10 percent, but denied service connection for bilateral hearing loss.  The Veteran has indicated disagreement with the assigned disability rating for tinnitus and for the denial of the hearing loss claim.  See June 2014 Veteran notice of disagreement.  An SOC pertaining to these issues has yet to be issued by the RO, as it occurred after the psychiatric issue was certified to the Board. Regardless, in Manlincon, supra, the Court held that, where a NOD is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  Thus, the agency of original jurisdiction must issue an SOC as to the issues of entitlement to a disability rating in excess of 10 percent and service connection for bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Locate all VA health records of the Veteran, to include specifically any records for the following time periods and VA locations:
    Jackson, Mississippi 1991-1995, 2000-2001, 2003-2008
    Johnson City, Tennessee 1995-1997
    Shreveport, Louisiana 1997-2000
    Oklahoma City, Oklahoma 2001-2003
    Miami, Florida 2008-2012 
    Kansas City, Missouri 2012-2014

          All attempts to secure this evidence must be documented in the claims
          folder.

2.  Request the Veteran's Army service personnel records and associate them with the Veteran's claims folder.

3.  After the above development is completed, to the extent possible, schedule a VA medical examination for the Veteran with regard to his acquired psychiatric disorder.  The Veteran's claims folder must be made available to the examiner.  After examination of the Veteran and consideration of his medical history, the examiner must provide an opinion as to the following:
(a) which diagnosed psychological disorder(s) the Veteran has; and

(b) whether it is at least as likely as not (a 50 percent or greater 
probability) that any currently demonstrated psychiatric disorder is
related to the Veteran's active duty, to include the Veteran's duties as an academy instructor and his reported difficulty with his superiors. Note that service personnel records may include referenced disciplinary actions that would serve to corroborate the Veteran's statements.

The examiner must provide a rationale for any offered opinion and must acknowledge and comment on the statements of record made by the Veteran with regard to the strenuous nature of his military occupational specialty and as to his problems with his superiors.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5.  Issue a statement of the case pertaining to the issues of entitlement to an initial disability evaluation in excess of 10 percent for tinnitus and service connection for bilateral hearing loss.  In connection with the SOC, the Veteran and his attorney should be provided with appropriate notice of his appellate rights.  If the Veteran files a timely substantive appeal on these issues, the case must be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

